DETAILED ACTION
This non-final rejection is responsive to the RCE filed 22 November 2022.  Claims 1-19 are pending.  Claim 1 is an independent claim.  Claim 1 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant has not filed a Remarks.  However, Applicant’s amendments have been fully considered and they are persuasive.  Accordingly, a new rejection based on Cheung in view of Kay in view of Benkreira is asserted, as stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung (US 2015/0235297 A1) hereinafter known as Cheung in view of Kay (US 2004/0098747 A1) hereinafter known as Kay in view of Benkreira (US 2020/0118198 A1) hereinafter known as Benkreira.

Regarding independent claim 1, Cheung teaches:
An e-order generation method, performed by a first terminal and comprising: receiving an instruction for taking a screenshot of a broadcasting page;  (Cheung: Figs. 1A and 2B and ¶[0034] and ¶[0037]; Cheung teaches taking a screenshot – a capture made by a camera intercepting the video output of the display.)
wherein the broadcasting page is a page displayed by the first terminal based on a received video stream; and  (Cheung: Figs. 1A and 2B and ¶[0034]; Cheung teaches taking a screenshot – a capture made by a camera intercepting the video output of the display.)
...
obtaining the screenshot of the broadcasting page;  (Cheung: Figs. 1A and 2B and ¶[0034]; Cheung teaches taking a screenshot – a capture made by a camera intercepting the video output of the display.)
wherein the screenshot is obtained by capturing an introduction frame of a target commodity to be purchased by a buyer;  (Cheung: ¶[0031], ¶[0042], and ¶[0066]; Cheung teaches determining identifying information of a merchandise within a screenshot.)
...
...
...
...


Cheung does not explicitly teach:
the video stream is delivered by a seller;
and the screenshot is configured to determine the target commodity from a commodity list corresponding to the broadcasting page;
displaying an information input page in a first target area of the broadcasting page;  
obtaining order information based on the information input page; and  
sending an order generation request based on the order information and the screenshot, wherein the order generation request is used for requesting generation of an e-order based on the order information and the screenshot.

However, Kay teaches:
the video stream is delivered by a seller;  (Kay: Figs. 6-7 and ¶[0066]; Kay teaches displaying broadcast video, similar to a mall director and also allowing the user to select videos from specific stores.)
and the screenshot is configured to determine the target commodity from a commodity list corresponding to the broadcasting page;  (Kay: Fig. 7 and ¶[0088]; Kay teaches a numerical indicator representing the number of products.  Fig. 7 and ¶[0067]-¶[0068] further teaches the user selecting a single product from the products listed in the video.)
displaying an information input page in a first target area of the broadcasting page;  (Kay: Figs. 9A-9I and ¶[0094]; Kay teaches the user putting in order information in a region of a screen.)
obtaining order information based on the information input page; and  (Kay: Figs. 9A-9I and ¶[0094]; Kay teaches the user putting in order information in a region of a screen.)
...

Cheung and Kay are in the same field of endeavor as the present invention, as they are directed to processing e-commerce transactions based on extracted merchandise from videos.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for extracting a product from a merchant video screenshot for purchasing as taught in Cheung with further extracting the merchandise from a seller video and allowing the user to input order information as taught in Kay.  Cheung already teaches extracting a screenshot from a merchant video so that the user can purchase a product.  Cheung also further teaches determining identifying information of a product such as sizing price, color, and availability. (Cheung: ¶[0044])  Cheung does not explicitly teach the user being able to input order information before making the purchase.  Kay provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cheung to include teachings of Kay because the combination would allow the user to efficiently order the item.
Cheung in view of Kay does not explicitly teach:
sending an order generation request based on the order information and the screenshot, wherein the order generation request is used for requesting generation of an e-order comprising the target commodity based on the order information and the screenshot.  

However, Benkreira teaches:
sending an order generation request based on the order information and the screenshot, wherein the order generation request is used for requesting generation of an e-order comprising the target commodity based on the order information and the screenshot.  (Benkreira: Fig. 6 and ¶[0082] and ¶[0089]; Benkreira teaches configuring and completing the purchase transaction.)

Benkreira is in the same field of endeavor as the present invention, as it is directed to processing e-commerce transactions based on screenshots.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method for extracting a product from a merchant video screenshot for purchasing as taught in Cheung in view of Kay to further send in the order generation request based on the screenshot and the order information as taught in Benkreira.  Cheung in view of Kay already teaches extracting a screenshot from a merchant video so that the user can purchase a product.  Cheung also further teaches determining identifying information of a product such as sizing price, color, and availability. (Cheung: ¶[0044])  Kay further teaches the user inputting order information and placing the order.  However, Cheung in view of Kay does not explicitly teach sending in the order generation request based on the screenshot and the order information.  Benkreira provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Cheung and Kay to include teachings of Benkreira because the combination would allow the user to efficiently order the item.



Regarding claim 2, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein the instruction is triggered by any one of following operations: a screen shooting operation; a clicking operation on a target control on the broadcasting page; or a target gesture operation.  (Benkreira: Fig. 7 and ¶[0096]; Benkreira teaches the user of the client device capturing a screenshot of the display via I/O.)


Regarding claim 3, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 2 (as cited above).

Benkreira further teaches:
wherein the target control is used to provide a function of purchasing a commodity corresponding to the broadcasting page.  (Benkreira: Fig. 7 and ¶[0096]; Benkreira teaches the user of the client device capturing a screenshot of the display via I/O.)


Regarding claim 4, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 1 (as cited above).

Cheung further teaches:
wherein after obtaining the screenshot of the broadcasting page, the method further comprises any one of following: recognizing the screenshot to obtain commodity price information contained in the 20screenshot; or recognizing a video stream in target duration before a generation moment of the screenshot to obtain commodity price information indicated by the video stream.  (Cheung: ¶[0045]-¶[0049]; Cheung teaches using OCR to segment a screenshot wherein the segment may include price.)


Regarding claim 5, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 4 (as cited above).

Cheung further teaches:
wherein the recognizing the screenshot to obtain commodity price information contained in the screenshot comprises any one of following:  25performing character recognition on a second target area of the screenshot to obtain a numeric character in the second target area, and taking the numeric character as the commodity price information; performing character recognition on the screenshot to obtain characters comprised in the screenshot, and taking a numeric character, which has a target position relationship with a target 30character, in the screenshot as the commodity price information when the target character is 25Atty. Dkt.: TD200200537US3 Specification comprised in the characters; or performing character recognition on the screenshot to obtain characters comprised in the screenshot, and taking a character whose font conforms to a target font among the characters as the commodity price information.  (Cheung: ¶[0045]-¶[0049]; Cheung teaches using OCR to segment a screenshot wherein the segment may include price.)


Regarding claim 12, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 1 (as cited above).

Kay further teaches:
wherein the obtaining order information based on the 15information input page comprises: detecting an input operation in the information input page and obtaining information input by the input operation as the order information.  (Kay: Figs. 9A-9I and ¶[0094]; Kay teaches the user putting in order information in a region of a screen.)


Regarding claim 13, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein after obtaining order information based on the information input page, the method further comprises:  20displaying a resource transfer page corresponding to the order information in the first target area of the broadcasting page; and performing the sending the order generation request based on the order information and the screenshot when resource transfer is completed based on the resource transfer page.  (Benkreira: Fig. 8 and ¶[0102]; Benkreira teaches displaying a user interface where the user can enter further information to configure the purchase transaction.  After the user input, the interface displays that an order is being processed.)


Regarding claim 14, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 1 (as cited above).

Benkreira further teaches:
wherein the screenshot is used for determining a target 25commodity from a commodity list corresponding to the broadcasting page based on the screenshot.  (Benkreira: Fig. 6 and ¶[0077]; Benkreira teaches identifying the item based on an e-commerce website that sells the item.  Accordingly, the e-commerce website contains the list of items and the system identifies the item on the screenshot from this list.)


Regarding claim 15, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 1 (as cited above).

Cheung further teaches:
wherein commodity price information in the order information is used for determining a target commodity from a commodity list corresponding to the broadcasting page.  (Cheung: ¶[0052]; Cheung teaches identifying segments that have price and thus, recognizing the merchandise identification number.)

Regarding claims 17-19, these claims recite a terminal, a computer readable storage medium and an executable program code that perform the method of claim 1; therefore, the same rationale for rejection applies.

Regarding claim 16, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 1 (as cited above).

Cheung further teaches:
wherein the broadcasting page comprises any one of following: 27Atty. Dkt.: TD200200537US3Specificationa real-time video broadcasting page; or a non-real-time video broadcasting page.  (Cheung: ¶[0034]; Cheung teaches capturing a screenshot from a video.)

Claims 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kay in view of Benkreira in view of Kato (US 2007/0206884 A1) hereinafter known as Kato.

Regarding claim 6, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 5 (as cited above).

Cheung in view of Kay in view of Benkreira does not explicitly teach the limitations of claim 6.

However, Kato teaches:
wherein the numeric character, which has the target position relationship with the target character, in the screenshot, is any one of following types of numeric characters: a numeric character, having a distance being smaller than a distance threshold from the target character, in the screenshot;  10a numeric character, arranged at a position in a target azimuth of the target character and having a distance being smaller than the distance threshold from the target character, in the screenshot; or a numeric character, separated from the target character by a target symbol, in the screenshot.  (Kato: Figs. 2-3 and ¶[0023] and ¶[0041]; Kato teaches information concerning the relative position of an item value (interpreted as the numeric character) to a corresponding item name (interpreted as the target character).  The character strings must be within a given threshold distance.)

Kato is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. retrieving numerical data from an OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract a price from a screenshot as taught in Benkreira in view of Cheung with retrieving the numeric data within a threshold distance of a target character as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach retrieving the numeric data within a threshold distance of a target character.  Kato provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Kato because the combination would allow more accurate data retrieval.


Regarding claim 7, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 5 (as cited above).

Benkreira in view of Cheung does not explicitly teach the limitations of claim 7.

However, Kato teaches:
wherein before performing character recognition on the second target area of the screenshot to obtain the numeric character in the second target area, and taking the numeric character as the commodity price information, the method further comprises any one of following: taking a preset area in the screenshot as the second target area;  20determining an area that is framed by a closed line with a target shape as the second target area when it is detected that the closed line is comprised in the screenshot; or determining an area corresponding to a target mark as the second target area when it is detected that the target mark is comprised in the screenshot.  (Kato: Figs. 2-3 and ¶[0023] and ¶[0041]; Kato teaches information concerning the relative position of an item value (interpreted as the numeric character) to a corresponding item name (interpreted as the target character).  The character strings must be within a given threshold distance.  Further, the item name, i.e. the target character, is interpreted as the target mark.)
Kato is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. retrieving numerical data from an OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract a price from a screenshot as taught in Benkreira in view of Cheung with retrieving the numeric data within a threshold distance of a target character as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach retrieving the numeric data within a threshold distance of a target character.  Kato provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Kato because the combination would allow more accurate data retrieval.


Regarding claim 10, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 4 (as cited above).

Cheung in view of Kay in view of Benkreira does not explicitly teach the limitations of claim 10.

However, Kato teaches:
wherein the displaying the information input page in the first target area of the broadcasting page comprises:  10displaying the information input page that comprises the commodity price information in the first target area of the broadcasting page.  (Kato: Figs. 7 and 9 and ¶[0048] and ¶[0058]-¶[0059]; Kato teaches extracting items such as price information and being able to edit the extracted items.)
Kato is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. retrieving numerical data from an OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract an editable price number from a screenshot as taught in Benkreira in view of Cheung with retrieving the numeric price data and edition the price information as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach retrieving the numeric price data and edition the price information.  Kato provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Kato because the combination would allow the user to edit the extracted items, as suggested by Kato: ¶[0058]-¶[0059].


Regarding claim 11, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 10 (as cited above).

Kato further teaches:
wherein the commodity price information displayed in the information input page is changeable information.  (Kato: Figs. 7 and 9 and ¶[0048] and ¶[0058]-¶[0059]; Kato teaches extracting items such as price information and being able to edit the extracted items.)


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kay in view of Benkreira in view of Arnett (US 2019/0180343 A1) hererinafter known as Arnett.

Regarding claim 8, Cheung in view of Kay in view of Benkreira further teaches the method according to claim 4 (as cited above).

Cheung in view of Kay in view of Benkreira does not explicitly teach the limitations of claim 8.

However, Arnett teaches:
wherein the recognizing the video stream in target duration 25before the generation moment of the screenshot to obtain commodity price information indicated by the video stream comprises: performing voice recognition on voice data in the video stream to obtain the commodity price information.  (Arnett: ¶[0040]-¶[0042]; Arnett teaches determining specific item attributes, such as the price, via a voice command from a video presentation.  ¶[0032] further teaches the price being a numeric character.)
Arnett is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. extracting price information from a video via a voice command.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an e-commerce method that formulates and sends a purchase transaction based on a screenshot by using OCR to extract a price form a screenshot as taught in Benkreira in view of Cheung with using a voice command to extract the price from a video as taught in Kato.  Benkreira in view of Cheung already teaches using a screenshot to formulate a purchase order and retrieving the price.  However, Benkreira does not teach using a voice command to extract the price from a vide.  Arnett provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Benkreira and Cheung to include teachings of Arnett because the combination would allow more accurate data retrieval.


Regarding claim 9, Cheung in view of Kay in view of Benkreira in view of Arnett further teaches the method according to claim 8 (as cited above).

Arnett further teaches:
wherein the performing voice recognition on voice data in 30the video stream to obtain the commodity price information comprises any one of following: performing voice recognition on the voice data to obtain a numeric character, and taking 26Atty. Dkt.: TD200200537US3 Specification the numeric character as the commodity price information; performing voice recognition on the voice data to obtain voice information, and taking a numeric character behind target information in the voice information as the commodity price information; or  5performing voice recognition on the voice data, and taking a numeric character group with the number of repetition times greater than a target number of times among recognized numeric characters as the commodity price information.  (Arnett: ¶[0040] and ¶[0042]; Arnett teaches determining specific item attributes, such as the price, via a voice command from a video presentation.)




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145